I adhere to the views expressed in my specially concurring opinion in Morris v. Vandiver, 164 Miss. 476, 477, 145 So. 228, that under our system of public education there are only two classes of schools provided for — the colleges and common free schools — and that all schools of lower grade than the colleges are provided for by section 201 of the Constitution; they are a part of the common free school system.
Clause (p) of section 90 of the Constitution prohibits local legislation providing for the management or support of common schools. The proviso to section 7 of the act here under consideration, in fixing the tax limit, expressly excepts from its provisions the coast counties. Those counties, therefore, for the purposes of taxation are put in one class and the balance of the counties of the state in another class. It appears plain that clause (p) of section 90 of the Constitution is violated, unless that provision of the statute is separable from the remainder. Section 11 of the statute provides that the invalidity of any section, paragraph, sentence, clause, or part of the statute shall not affect the remainder of the act. My opinion is that the unconstitutional part of the act is separable from the balance and leaves a complete, consistent, and workable statute. *Page 34 
This view means, however, that as to Harrison county the decree is erroneous, because this construction of the statute would make Harrison county exceed the tax limit of ten per cent. of its assessed valuation of taxable property.